Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status 
Claims 29-55 are currently being examined.  Claims 1-28 were canceled in a preliminary amendment.

Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
	
Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 29-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-28 of U.S. Patent No. 10,583,553.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the '553 patent discloses the following with respect to the Applicant’s claims:
29.  A storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:	(See Claim 1)
a storage section including plurality of storage bins providing storage of a plurality of objects,  (See Claim 1)
said plurality of storage bins being in communication with a retrieval conveyance system, (See Claim 1)
said retrieval conveyance system for providing any of said plurality of storage bins from a first storage location to a programmable motion device, and  (See Claim 1)

a processing section including the programmable motion device for receiving the storage bins from the storage section,  (See Claim 1)
said programmable motion device including an end effector for grasping and moving a selected object out of a selected storage bin; and	(See Claim 1)
a movable carriage for receiving the selected object from the end effector of the programmable motion device, and for carrying the selected object to one of a plurality of destination bins.  (See Claim 1)
30.  The storage, retrieval and processing system as claimed in claim 29, wherein the plurality of storage bins is provided in at least one linear arrangement adjacent the retrieval conveyance system, and	(See Claim 2)
wherein the storage, retrieval and processing system includes a bin displacement system for urging a selected bin onto the conveyance system.  	(See Claim 2)
31.  The storage, retrieval and processing system as claimed in claim 29, wherein the programmable motion device includes an articulated arm, and	(See Claim 5)
wherein the articulated arm is positioned adjacent a portion of the retrieval conveyance system.  (See Claim 5)
32.  The storage, retrieval and processing system as claimed in claim 31, wherein the movable carriage reciprocally moves between two rows of the destination bins, and is adapted to drop the selected object into a selected destination bin.  (See Claim 6)
33.  The storage, retrieval and processing system as claimed in claim 32, wherein each destination bin is adapted to selectively drop any contents of the respective destination bin into a destination container, said destination container be adapted for sealing and shipment by transport.  (See Claim 7)

35.  The storage, retrieval and processing system as claimed in claim 34, wherein the further processing location is a shipment transport location.  (See Claim 9)
36.  The storage, retrieval and processing system as claimed in claim 29, wherein the storage, retrieval and processing system further includes at least one further programmable motion device for grasping and moving a selected object out of a further selected storage bin, and for providing the further selected object to a further movable carriage.  (See Claim 10)
37.  A storage, retrieval and processing system for processing objects, said storage, retrieval and processing system comprising:	(See Claim 11)
a plurality of storage bins providing storage of a plurality of objects,	(See Claim 11)
said plurality of storage bins being provided in at least two linear arrangements, each of which is in communication with a retrieval conveyance system including a retrieval conveyor,	(See Claim 11)
said retrieval conveyance system also including an automated storage bin removal system for urging a selected storage bin of the plurality of storage bins onto the retrieval conveyor;	(See Claim 12)
at least one programmable motion device in communication with the retrieval conveyance system for receiving the storage bins from the plurality of bins,	(See Claim 11)
said programmable motion device for grasping and moving a selected object out of a selected storage bin; and	(See Claim 11)

38.  The storage, retrieval and processing system as claimed in claim 37, wherein the retrieval conveyance system is also adapted to bring the selected storage bin back to the plurality of storage bins.  	(See Claim 13)
39.  The storage, retrieval and processing system as claimed in claim 37, wherein the retrieval conveyance system returns the selected storage bin to a different location than that from which the selected storage bin had been selected.  (See Claim 14)
40.  The storage, retrieval and processing system as claimed in claim 37, wherein the programmable motion device includes an articulated arm, and	(See Claim 15)
wherein the articulated arm is positioned adjacent a portion of the retrieval conveyance system.  (See Claim 15)
41.  The storage, retrieval and processing system as claimed in claim 37, wherein the movable carriage is adapted to drop the selected object into a selected destination bin. (See Claim 16)
42.  The storage, retrieval and processing system as claimed in claim 41, wherein each destination bin is adapted to selectively drop any contents of the respective destination bin into a destination container, said destination container be adapted for sealing and shipment by transport.  (See Claim 17)
43.  The storage, retrieval and processing system as claimed in claim 42, wherein each destination bin is provided adjacent an output conveyance system for receiving completed destination containers and for providing the completed destination containers to a further processing location.  (See Claim 18)
44.  The storage, retrieval and processing system as claimed in claim 43, wherein the further processing location is a shipment transport location.  (See Claim 19)

46.  The storage, retrieval and processing system as claimed in claim 37, wherein the storage, retrieval and processing system further includes at least one further programmable motion device for grasping and moving a selected object out of a further selected storage bin, and	(See Claim 20)
for providing the further selected object to a further movable carriage.  (See Claim 20)
47.  The storage, retrieval and processing system as claimed in claim 37, wherein the plurality of destination bins are provided in at least two linear arrangements of destination bins. (See Claim 11)
48.  A method of providing storage, retrieval and processing of objects, said method comprising the steps of:	(See Claim 21)
providing a plurality of storage bins for storing a plurality of objects, said plurality of storage bins being in communication with a retrieval conveyance system;	(See Claim 21)
receiving a selected storage bin from the plurality of storage bins at a programmable motion device in communication with the retrieval conveyance system;	(See Claim 21)
moving a selected object out of a selected storage bin into a carriage; and	(See Claim 21)
carrying the selected object in the carriage to one of a plurality of destination bins.  (See Claim 21)
49.  The method as claimed in claim 48, wherein the plurality of storage bins is provided in at least one linear arrangement adjacent the retrieval conveyance system, and wherein the method further includes the step of urging a selected bin onto a retrieval conveyor of the retrieval conveyance system.  (See Claim 22)
50.  The method as claimed in claim 48, wherein the retrieval conveyance system is also adapted to bring the selected storage bin back to the plurality of storage bins.  	(See Claim 23)
51.  The method as claimed in claim 50, wherein the retrieval conveyance system returns the selected storage bin to a different location than that from which the selected storage bin had been selected.  (See Claim 24)
52.  The method as claimed in claim 48, wherein the movable carriage reciprocally moves between two rows of the destination bins, and is adapted to drop the selected object into a selected destination bin.  (See Claim 25)
53.  The method as claimed in claim 52, wherein each destination bin is adapted to selectively drop any contents of the respective destination bin into a destination container,  (See Claim 26)
said destination container be adapted for sealing and shipment by transport.  (See Claim 26)
54.  The method as claimed in claim 53, wherein each destination bin is provided adjacent an output conveyance system for receiving completed destination containers and for providing the completed destination containers to a further processing location.  (See Claim 27)
55.  The method as claimed in claim 54, wherein the further processing location is a shipment transport location.	(See Claim 28)

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas Randazzo whose telephone number is 313-446-4903.  The examiner can normally be reached between 9:00am to 4:00pm EST Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Fox, can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THOMAS RANDAZZO/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        November 22, 2021